DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 10 recites the limitation "the receiver" in the last line of the claim.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 7, and 13 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by PG Pub. US 2021/0238921 A1 – Gu.

Regarding claim 1. 
Gu discloses an electrostatic shutter system (See fig 2) comprising: 
an electrostatic shutter (202a, fig 2) configured to be selectively raised and lowered based on a voltage (Paragraph [0032] voltage to be selectively applied to control the extension and/or retraction of the shades 202a and 202b) applied to the electrostatic shutter; 
at least one sensor configured to detect a position of the electrostatic shutter (Paragraph [0072]; In certain example embodiments, an imager (e.g., a camera, infrared (IR) sensor, or the like) can be used to track the progress of the shutter as it is extending.); and 
a controller (Paragraph [0072]; A controller) communicatively coupled to the electrostatic shutter and the at least one sensor, the controller configured to: 
apply an initial voltage (Paragraph [0032] voltage to be selectively applied to control the extension and/or retraction of the shades 202a and 202b) to the electrostatic shutter to lower the electrostatic shutter; 
receive an output signal (Paragraph [0072]; A controller may receive a signal from the imager and, based on the location of the shutter determined therefrom, selectively activate one or more individual ones of the segments, e.g., to ensure that it is moving and/or moving at an appropriate rate.) from the at least one sensor indicating the electrostatic shutter has reached a predetermined position; and based on the received output signal from the at least one sensor, 
apply an updated voltage to the electrostatic shutter to hold the shutter at the predetermined position. (Paragraph [0072]; A controller may receive a signal from the imager and, based on the location of the shutter determined therefrom, selectively activate one or more individual ones of the segments, e.g., to ensure that it is moving and/or moving at an appropriate rate.)
(Paragraph [0075]; the applied voltage in that area can be lowered to reach the deceleration goal.)

Regarding claim 7. 
Gu discloses a control system for positioning an electrostatic shutter, the control system comprising: 
at least one sensor configured to detect a position of the electrostatic shutter (Paragraph [0072]; In certain example embodiments, an imager (e.g., a camera, infrared (IR) sensor, or the like); and 
a controller (Paragraph [0072]; A controller) communicatively coupled to the at least one sensor, wherein the controller is configured to control a position of the electrostatic shutter by adjusting a voltage applied to the electrostatic shutter based on signals received from the at least one sensor. (Paragraph [0072]; A controller may receive a signal from the imager and, based on the location of the shutter determined therefrom, selectively activate one or more individual ones of the segments, e.g., to ensure that it is moving and/or moving at an appropriate rate.)

Regarding claim 13. 
Gu discloses a method for positioning an electrostatic shutter, the method comprising: 
applying an initial applied voltage (Paragraph [0032] voltage to be selectively applied to control the extension and/or retraction of the shades 202a and 202b) to the electrostatic shutter to lower the electrostatic shutter; 
receiving an output signal from at least one sensor (Paragraph [0072]; A controller may receive a signal from the imager and, based on the location of the shutter determined therefrom, selectively activate one or more individual ones of the segments, e.g., to ensure that it is moving and/or moving at an appropriate rate.), wherein the at least one sensor detects a position of the shutter; and 
based on the received output signal, applying an updated applied voltage to the electrostatic shutter to hold the shutter at a predetermined position. (Paragraph [0072]; A controller may receive a signal from the imager and, based on the location of the shutter determined therefrom, selectively activate one or more individual ones of the segments, e.g., to ensure that it is moving and/or moving at an appropriate rate.)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 2-6, 8-12, and 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gu in view of PG Pub. US 2019/0264487 A1 - Zanolari.

Regarding claim 2. 
Gu discloses all limitation of claim 1.
Gu does not disclose the at least one sensor comprises: 
a transmitter positioned on a first side of the electrostatic shutter and configured to transmit a sensor signal; and 
a receiver positioned on a second side of the electrostatic shutter opposite the first side and configured to detect the sensor signal transmitted by the transmitter.
However, Zanolari teaches the at least one sensor comprises: 
a transmitter (32, fig 1) positioned on a first side of a roll-up door and configured to transmit a sensor signal; and 
a receiver (38, fig 1) positioned on a second side of the roll-up door opposite the first side and configured to detect the sensor signal transmitted by the transmitter.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the electrostatic shutter of Gu with the sensor array and arrangement of Zanolari. One of ordinary skill in the art would have been motivated to make this modification in order to monitor the extension/retraction of the shutter.
	
Regarding claim 3. 
The combination of Gu and Zanolari teaches all limitations of claim 2.
Gu discloses an IR sensor (Paragraph [0072]; In certain example embodiments, an imager (e.g., a camera, infrared (IR) sensor, or the like), and Zanolari teaches a light grid comprising a transmitter and a receiver (Paragraph [0026]; The light grid 30 has a transmitter strip 31 and a receiver strip 36). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention when modifying the electrostatic shutter of Gu with the sensor array and arrangement of Zanolari, to use frequencies of the IR spectrum, and specifically for the transmitter and the receiver to comprise an infrared transmitter and an infrared receiver, respectively. One of ordinary skill in the art would have been motivated to make this modification in order to make use of a light spectrum invisible to humans for aesthetic reasons.
	
Regarding claim 4. 
The combination of Gu and Zanolari teaches all limitations of claim 2.
Zanolari further teaches the output signal indicates that the shutter is preventing the sensor signal from reaching the receiver. (Paragraph [0027]; The light beams 34 which are interrupted by the door panel cannot reach the upper receiver elements 37. The light grid uses a known method to mask those receiver elements 37 which are interrupted by the door panel from receiving the light beams 34 of their associated transmitter elements.)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination of Gu and Zanolari with the signal processing of Zanolari. One of ordinary skill in the art would have been motivated to make this modification in order to determine the progress of the rolling out of the shutter element as suggested in Gu (Paragraph [0072]), or as a method of obstruction detection as disclosed in Zanolari (Paragraph [0028]), or a combination of the two.
	
Regarding claim 5. 
Gu discloses all limitation of claim 1.
Gu does not disclose the at least one sensor comprises a plurality of sensors arranged at predetermined plurality of locations relative to the electrostatic shutter.
However, Zanolari teaches the at least one sensor comprises a plurality of sensors (Paragraph [0026]; The transmitter strip has transmitter elements 32 and the receiver strip has receiver elements 37, 38, 39 which are allocated to one another at the same height and form horizontal light barriers with light beams 33, 34, 35.) arranged at predetermined plurality of locations relative to a roll-up door.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the electrostatic shutter of Gu with the sensor array and arrangement of Zanolari. One of ordinary skill in the art would have been motivated to make this modification in order to monitor the extension/retraction of the shutter.
	
Regarding claim 6. 
The combination of Gu and Zanolari teaches all limitations of claim 5.
The combination further teaches one sensor (sensor pair 32 and 38 in fig 1 of Zanolari, applied to the window of fig 2 of Gu.) of the plurality of sensors is positioned approximately halfway between a head and a sill of a window (Gu fig 2) including the electrostatic shutter.

Regarding claim 8. 
Gu discloses all limitation of claim 7.
Gu does not disclose the at least one sensor comprises: 
a transmitter positioned on a first side of the electrostatic shutter and configured to transmit a sensor signal; and 
a receiver positioned on a second side of the electrostatic shutter opposite the first side and configured to detect the sensor signal transmitted by the transmitter.
However, Zanolari teaches the at least one sensor comprises: 
a transmitter (32, fig 1) positioned on a first side of a roll-up door and configured to transmit a sensor signal; and 
a receiver (38, fig 1) positioned on a second side of the roll-up door opposite the first side and configured to detect the sensor signal transmitted by the transmitter.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the electrostatic shutter of Gu with the sensor array and arrangement of Zanolari. One of ordinary skill in the art would have been motivated to make this modification in order to monitor the extension/retraction of the shutter.

Regarding claim 9. 
The combination of Gu and Zanolari teaches all limitations of claim 8.
Gu discloses an IR sensor (Paragraph [0072]; In certain example embodiments, an imager (e.g., a camera, infrared (IR) sensor, or the like), and Zanolari teaches a light grid comprising a transmitter and a receiver (Paragraph [0026]; The light grid 30 has a transmitter strip 31 and a receiver strip 36). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention when modifying the electrostatic shutter of Gu with the sensor array and arrangement of Zanolari, to use frequencies of the IR spectrum, and specifically for the transmitter and the receiver to comprise an infrared transmitter and an infrared receiver, respectively. One of ordinary skill in the art would have been motivated to make this modification in order to make use of a light spectrum invisible to humans for aesthetic reasons.

Regarding claim 10. 
Gu discloses all limitation of claim 7.
Gu does not disclose the output signal indicates that the shutter is preventing the sensor signal from reaching the receiver.
Zanolari teaches the output signal indicates that the shutter is preventing the sensor signal from reaching the receiver. (Paragraph [0027]; The light beams 34 which are interrupted by the door panel cannot reach the upper receiver elements 37. The light grid uses a known method to mask those receiver elements 37 which are interrupted by the door panel from receiving the light beams 34 of their associated transmitter elements.)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the electrostatic shutter of Gu with the sensor array/arrangement and signal processing of Zanolari. One of ordinary skill in the art would have been motivated to make this modification in order to determine the progress of the rolling out of the shutter element as suggested in Gu (Paragraph [0072]), or as a method of obstruction detection as disclosed in Zanolari (Paragraph [0028]), or a combination of the two.

Regarding claim 11. 
Gu discloses all limitation of claim 7.
Gu does not disclose the at least one sensor comprises a plurality of sensors arranged at predetermined plurality of locations relative to the electrostatic shutter.
However, Zanolari teaches the at least one sensor comprises a plurality of sensors (Paragraph [0026]; The transmitter strip has transmitter elements 32 and the receiver strip has receiver elements 37, 38, 39 which are allocated to one another at the same height and form horizontal light barriers with light beams 33, 34, 35.) arranged at predetermined plurality of locations relative to a roll-up door.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the electrostatic shutter of Gu with the sensor array and arrangement of Zanolari. One of ordinary skill in the art would have been motivated to make this modification in order to monitor the extension/retraction of the shutter.

Regarding claim 12. 
The combination of Gu and Zanolari teaches all limitations of claim 11.
The combination further teaches one sensor (sensor pair 32 and 38 in fig 1 of Zanolari, applied to the window of fig 2 of Gu.) of the plurality of sensors is positioned approximately halfway between a head and a sill of a window (Gu fig 2) including the electrostatic shutter.

Regarding claim 14. 
Gu discloses all limitation of claim 13.
Gu does not disclose receiving an output signal comprises receiving an output signal from at least one sensor including: 
a transmitter positioned on a first side of the electrostatic shutter and configured to transmit a sensor signal; and 
a receiver positioned on a second side of the electrostatic shutter opposite the first side and configured to detect the sensor signal transmitted by the transmitter.
However, Zanolari teaches receiving an output signal (Paragraph [0031]; The communication device is designed to transmit the status and the distance value to the control device) comprises receiving an output signal from at least one sensor including: 
a transmitter (32, fig 1) positioned on a first side of the shutter and configured to transmit a sensor signal; and 
a receiver (38, fig 1) positioned on a second side of the shutter opposite the first side and configured to detect the sensor signal transmitted by the transmitter.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the electrostatic shutter of Gu with the sensor array and arrangement of Zanolari. One of ordinary skill in the art would have been motivated to make this modification in order to monitor the extension/retraction of the shutter.

Regarding claim 15. 
The combination of Gu and Zanolari teaches all limitations of claim 14.
Gu discloses an IR sensor (Paragraph [0072]; In certain example embodiments, an imager (e.g., a camera, infrared (IR) sensor, or the like), and Zanolari teaches a light grid comprising a transmitter and a receiver (Paragraph [0026]; The light grid 30 has a transmitter strip 31 and a receiver strip 36). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention when modifying the electrostatic shutter of Gu with the sensor array and arrangement of Zanolari, to use frequencies of the IR spectrum, and specifically for the transmitter and the receiver to comprise an infrared transmitter and an infrared receiver, respectively. One of ordinary skill in the art would have been motivated to make this modification in order to make use of a light spectrum invisible to humans for aesthetic reasons.

Regarding claim 16. 
The combination of Gu and Zanolari teaches all limitations of claim 14.
Zanolari further teaches the output signal comprises receiving an output signal that indicates that the shutter is preventing the sensor signal from reaching the receiver. (Paragraph [0027]; The light beams 34 which are interrupted by the door panel cannot reach the upper receiver elements 37. The light grid uses a known method to mask those receiver elements 37 which are interrupted by the door panel from receiving the light beams 34 of their associated transmitter elements.)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination of Gu and Zanolari with the signal processing of Zanolari. One of ordinary skill in the art would have been motivated to make this modification in order to determine the progress of the rolling out of the shutter element as suggested in Gu (Paragraph [0072]), or as a method of obstruction detection as disclosed in Zanolari (Paragraph [0028]), or a combination of the two.

Regarding claim 17. 
Gu discloses all limitation of claim 13.
Gu does not disclose receiving an output signal comprises receiving a plurality of output signals from a plurality of sensors arranged at predetermined plurality of locations relative to the electrostatic shutter.
However, Zanolari teaches receiving an output signal comprises receiving a plurality of output signals (Paragraph [0027]; .... The uninterrupted light beams impinge on the associated receiver elements 38. …) from a plurality of sensors (Paragraph [0026]; The transmitter strip has transmitter elements 32 and the receiver strip has receiver elements 37, 38, 39 which are allocated to one another at the same height and form horizontal light barriers with light beams 33, 34, 35.) arranged at predetermined plurality of locations relative to a roll-up door.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the electrostatic shutter of Gu with the sensor array and arrangement of Zanolari. One of ordinary skill in the art would have been motivated to make this modification in order to monitor the extension/retraction of the shutter.

Regarding claim 18. 
The combination of Gu and Zanolari teaches all limitations of claim 17.
The combination further teaches one sensor (sensor pair 32 and 38 in fig 1 of Zanolari, applied to the window of fig 2 of Gu.) of the plurality of sensors is positioned approximately halfway between a head and a sill of a window (Gu fig 2) including the electrostatic shutter.

Regarding claim 19. 
The combination of Gu and Zanolari teaches all limitations of claim 17.
Zanolari further teaches the use of the sensor array as a proximity sensor. (Paragraph [0038]; Therefore, together with the status signal for the normal case, a quasi-continuous proportional distance value for the proximity of the door edge 13 to the object 20 is transmitted to the control device of the door.)

Regarding claim 20. 
The combination of Gu and Zanolari teaches all limitations of claim 17.
Gu further discloses: 
receiving a user input from at least one user input device that identifies a predetermined position for the electrostatic shutter to be held at. (Paragraph [0032]; [0032] The controller may be coupled to a manual switch, remote (e.g., wireless) control, or other input device, e.g., to indicate whether the shades 202a and 202b should be retracted or extended)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

US-20160348430-A1 – Lorenzani
	Discloses a rollup door with optical sensors.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN W HANES JR whose telephone number is (571)272-8840. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.W.H./               Examiner, Art Unit 3634                       

/ABE MASSAD/               Examiner, Art Unit 3634